UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-7987


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONNIE EARL KNOX,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Frank D. Whitney,
District Judge. (3:03-cr-00220-FDW-4; 3:12-cv-00389-FDW)


Submitted:   February 26, 2013               Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Earl Knox, Appellant Pro Se.         Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronnie Earl Knox seeks to appeal the district court’s

order dismissing as untimely his 28 U.S.C.A. § 2255 (West Supp.

2012) motion.       The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                     28

U.S.C. § 2253(c)(1)(B) (2006).            A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2006).          When the

district court denies relief on the merits, a prisoner satisfies

this   standard   by    demonstrating     that   reasonable    jurists   would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.         Slack v. McDaniel, 529 U.S. 473,

484 (2000);   see      Miller-El v. Cockrell, 537 U.S. 322, 336-38

(2003).    When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a

debatable claim of the denial of a constitutional right.                 Slack,

529 U.S. at 484-85.

           We have independently reviewed the record and conclude

that Knox has not made the requisite showing.                 Accordingly, we

deny a certificate of appealability and dismiss the appeal.                 We

dispense   with     oral   argument     because    the   facts    and    legal




                                      2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3